DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This final office action is in response to Applicant’s amendment received by the Office on 06 September 2022. Claims 1-17 have been presented in the application, of which, claims 1-8, 11, 13-17 are currently amended and claims 9-10, 12 are original. Accordingly, pending claims 1-17 are addressed herein.
Response to Arguments
On pages 9-10 of the amendment, Applicant argues that claims 1, 3-8, 11, 13 and 15-17 have been amended to avoid interpretation under 35 U.S.C. 112(f). The examiner disagrees. The words “mechanism for” like the words “unit for” are non-structural generic placeholders that invoke 35 U.S.C. 112(f). See MPEP 2181(I)(A) specifically identifying “mechanism for” as a non-structural generic placeholder that may invoke 35 U.S.C. 112(f).
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-7, 9-10 and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Nagamatsu (US 2007/0118249 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Murayama (US 2009/0216378 A1).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an arm mechanism including a grasping part…” in claims 1 and 15-17; “a brake mechanism…” in claims 1 and 15-17; “a state determination mechanism…” in claims 1 and 17; “brake control mechanism…” in claims 1 and 17; “a target angle derivation mechanism…” in claim 4; “a detector…” in claim 5; “an in-region operation determination mechanism…” in claim 6; “an obstacle sensing mechanism…” in claim 7; “a collision determination mechanism…” in claim 7; “a force sensor configured to detect the direction of pressure applied to the arm mechanism…” in claim 8; “a movement control mechanism…” in claim 11; “reception mechanism…” in claim 11; and “a support mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu (US 2007/0118249 A1) in view of Murayama (US 2009/0216378 A1).
Regarding claims 1 and 17, Nagamatsu teaches a work support device comprising: an arm mechanism (Figs. 1-2 and 4, elements 1, 7a1) including a grasping part (Fig. 4, element 17a1) configured to grasp an object (Fig. 1, element 4), a plurality of joint parts (rotation transmission systems), and a plurality of link parts (Figs. 2-3, elements 11-16, linkage) actuatably coupled through each joint part (paragraph 0024, 0026, 0031, 0038, 0040-0047, 0052-0053); a brake mechanism (braking unit, braking means) provided to (via Fig. 3, element 19, 24) at least one of the joint parts to restrict actuation of the arm mechanism (paragraph 0064-0066); a state determination mechanism (Fig. 3, element 20, 25) configured to determine a state (actual position, pose) of the arm mechanism (paragraph 0048, 0054-0066, 0077); and a brake control mechanism (Fig. 3, element 18; Fig. 5, element S10) configured to control the brake mechanism to restrict the actuation of the arm mechanism in accordance with the state of the arm mechanism (paragraph 0062-0065, 0156-0158). Nagamatsu is silent regarding the arm mechanism being a mechanism for supporting handling of the object by a worker.
Techniques for using a robot to support handling of an object by a worker were exceedingly well known in the art prior to Applicant’s effective filing date. For example, Murayama teaches a work support device comprising: an arm mechanism (Figs. 1-3, 8-10, 12-14, element 2) including a grasping part (Figs. 1-3, 8-10, 12-14, element 3, 3b) configured to grasp an object (Figs. 1-5, 8-10, 12-14, element 10), a plurality of joint parts (Figs. 1-3, 8-10, 12-14, element 2a, 2b, 4), and a plurality of link parts (Figs. 1-2, 8-10, 12-14, segments of arm mechanism 2) actuably coupled through each joint part, the arm mechanism being a mechanism for supporting handling of the object by a worker (Fig. 1, “operator”; paragraph 0035-0037); a brake mechanism (Figs. 1-3, 8-10, 12-14, element 4a) provided to at least one of the joint parts (Figs. 1-3, 8-10, 12-14, element 4) to restrict actuation of the arm mechanism (paragraph 0041); a state determination unit (Figs. 1-3, 8-10, 12-14, element 3d, 3e) configured to determine a state of the arm mechanism (paragraph 0037-0038, 0043-0044); and a brake control unit (Figs. 1 and 3, element 5) configured to control the brake mechanism to restrict the actuation of the arm mechanism in accordance with the state of the arm mechanism (Fig. 7; paragraph 0041, 0043, 0046, 0052, 0082, 0090).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Murayama to the prior art work support device taught by Nagamatsu. That is, it would have been obvious to configure the work support device taught by Nagamatsu to support handling of the object by a worker according to the technique taught by Murayama. Application of the well-known technique taught by Murayama would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: the arm mechanism being a mechanism for supporting handling of the object by a worker.
Regarding claim 2, Nagamatsu teaches the work support device according to claim 1, wherein the grasping part and one of the link parts are coupled with each other through one of the joint parts (e.g., hand joint 16; wrist joint 15), and the link parts are coupled with each other through one of the joint parts (rotation transmission systems), and the brake mechanism restricts actuation of the arm mechanism by restricting actuation of the at least one of the joint parts (paragraph 0037-0045, 0065). 
Regarding claim 3, Nagamatsu teaches the work support device according to claim 2, further comprising a target angle derivation mechanism configured to derive a target angle (orientation) that is a joint angle of each joint part when the grasping part is positioned at a target position, wherein the state determination mechanism includes a joint angle determination mechanism configured to determine, as the state, whether at least one of the joint parts has reached the target angle, and the brake control mechanism restricts the actuation of the arm mechanism by restricting the actuation of the joint part determined to have reached the target angle (paragraphs 0082-0096, 0129-0133). 
Regarding claim 4, Nagamatsu teaches the work support device according to claim 1, wherein the state determination mechanism includes a positioning determination mechanism (Fig. 3, element 20, 25) configured to determine, as the state, whether the grasping part is positioned at the target position, and the brake control mechanism controls the brake mechanism to restrict the actuation of the arm mechanism when the grasping part is determined to be positioned at the target position (paragraph 0048, 0054-0066, 0077, 0111-0116, 0126-0127, 0130-0131). 
Regarding claim 5, Nagamatsu teaches the work support device according to claim 4, wherein the arm mechanism includes a detector (Fig. 3, element 20, 25) configured to detect the target position, and the positioning determination mechanism determines whether the grasping part is positioned at the target position based on a result of detection by the detector (paragraph 0056-0063, 0077, 0111). 
Regarding claim 6, Nagamatsu teaches the work support device according to claim 1, wherein the state determination mechanism includes an in-region operation determination mechanism configured to determine, as the state, whether at least a partial region of the arm mechanism is likely to protrude from inside of a set spatial region (Fig. 4, element A1) to outside of the set spatial region (Fig. 4, element A2, B), and the brake control mechanism controls the brake mechanism to restrict the actuation of the arm mechanism when the partial region of the arm mechanism is determined to be likely to protrude to the outside of the set spatial region (paragraph 0028-0029, 0121-0127, 0132, 0171-0174). 
Regarding claim 7, Nagamatsu teaches the work support device according to claim 1, wherein the arm mechanism includes an obstacle sensing mechanism (Fig. 5, step S5) configured to sense an obstacle (Fig. 4, element 7a2), the state determination mechanism includes a collision determination mechanism (Fig. 5, step S6) configured to determine, as the state, whether at least a part of the arm mechanism is in a close state in which the part of the arm mechanism is close to the obstacle based on a result of sensing by the obstacle sensing mechanism (YES at Fig. 5, step S6), and the brake control mechanism controls the brake mechanism (Fig. 5, step S10) to restrict the actuation of the arm mechanism when the part of the arm mechanism is determined to be in the close state (paragraph 0121, 0145-0162, 0171-0174). 
	Regarding claim 9, Nagamatsu teaches the work support device according to claim 1, wherein at least one of the joint parts is horizontally rotatable, and at least one of the joint parts is vertically rotatable (paragraph 0024, 0033-0035, 0037, 0040). 
	Regarding claim 10, Nagamatsu teaches the work support device according to claim 1, wherein one of the link parts and the grasping part are coupled with each other through one of the joint parts (Fig. 2, element 16; hand joint), and the joint part is horizontally and vertically rotatable (paragraph 0024, 0038, 0045). 
Regarding claim 11, Nagamatsu teaches the work support device according to claim 1, further comprising: a movement control mechanism (Fig. 3, element 18; Fig. 5, step S7-S8) configured to move the grasping part of the arm mechanism to a target position (paragraph 0125-0127, 0151, 0165-0167); and a reception mechanism (Fig. 3, element 9a1) configured to receive a switching instruction to perform switching between a manual mode in which the arm mechanism is manually moved and an automatic mode in which the arm mechanism is moved to the target position under control of the movement control mechanism, wherein when a switching instruction to the automatic mode is received, the movement control mechanism controls a drive mechanism (Fig. 3, element 24) configured to drive the joint parts of the arm mechanism to move the grasping part to the target position (paragraph 0031, 0040-0045, 0053, 0088-0095, 0110, 0128, 0164). 
Murayama teaches that the reception mechanism is configured to receive a switching instruction (Fig. 6, step 3) to perform switching between a manual mode (operator conveyance) in which the arm mechanism is manually moved (Fig. 6, step 1) and an automatic mode (autonomous operation) in which the arm mechanism is moved under control of the movement control mechanism (Fig. 6, step 4), wherein when a switching instruction (via Fig. 1, element 7) to the automatic mode is received, an automatic control mechanism controls the robot (paragraphs 0048, 0057-0063).
Regarding claim 12, Nagamatsu teaches the work support device according to claim 11, wherein a plurality of the drive mechanisms is provided to the respective joint parts (paragraph 0053).
	Regarding claim 15, Nagamatsu teaches a work support method executed by a work support device (Figs. 1 and 4, element 1) including an arm mechanism (Fig. 4, element 7a1) including a grasping part (Fig. 4, element 17a1) configured to grasp an object (Fig. 1, element 4), a plurality of joint parts (rotation transmission systems), and a plurality of link parts (Figs. 2-3, elements 11-16, linkage) actuatably coupled (via motors and transmission systems) through each joint part, and a brake mechanism (braking means via Fig. 3, elements 19, 24) provided to at least one of the joint parts to restrict actuation of the arm mechanism (paragraph 0024, 0026, 0031, 0038, 0040-0047, 0052-0053, 0064-0066), the method comprising: determining (Fig. 5, step S2) the state (position) of the arm mechanism (paragraph 0057-0062, 0077, 0129); and controlling (Fig. 5, step S10) the brake mechanism (braking means via Fig. 3, element 19, 24) to restrict the actuation of the arm mechanism in accordance with the state of the arm mechanism (paragraph 0064-0066, 0157-0162). 
	Regarding claim 16, Nagamatsu teaches a computer program product having a non-transitory computer readable medium (Fig. 3, element 21) including programmed instructions (Fig. 5), wherein the instructions, when executed by a computer (Fig. 3, element 8a1) configured to control a work support device (Figs. 1 and 4, element 1) including an arm mechanism (Fig. 4, element 7a1) including a grasping part (Fig. 4, element 17a1) configured to grasp an object (Fig. 1, element 4), a plurality of joint parts (rotation transmission systems), and a plurality of link parts (Figs. 2-3, elements 11-16, linkage) actuatably coupled (via motors and the transmission system) through each joint part, and a brake mechanism (braking means via Fig. 3 elements 19, 24) provided to at least one of the joint parts to restrict actuation of the arm mechanism (paragraph 0024, 0026, 0031, 0038, 0040-0049, 0052-0053, 0064-0066), cause the computer to perform: determining (Fig. 5, step S2) the state (position) of the arm mechanism (paragraph 0048, 0054-0066, 0077, 0129); and controlling (Fig. 5, step S10) the brake mechanism (braking means via Fig. 3, element 18-19, 24) to restrict the actuation of the arm mechanism in accordance with the state of the arm mechanism (paragraph 0062-0066, 0156-0162). 
Allowable Subject Matter
Claims 8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664